ERVIN, Judge.
In this workers’ compensation appeal, the claimant appeals the denial of his claim for an award of bad faith attorney’s fees. We reverse and remand with directions.
The three and one-half month delay by the employer in filing the notice of injury pursuant to Section 440.185(2), Florida Statutes, is inexcusable bad faith. See Sam Rogers Enterprises v. Williams, 401 So.2d 1388 (Fla. 1st DCA 1981) (employer’s failure to notify carrier of injury for approximately one month constituted bad faith). The claimant, moreover, established economic loss due to the employer/carrier’s delay of approximately five and one-half months from the date of injury in paying claimant’s medical bills. See Legal Aid Services of Broward County v. Logsdon, 421 So.2d 1 (Fla. 1st DCA 1982) (delay of almost six months in paying hospital bill supported finding of bad faith).
REVERSED and REMANDED with directions for the employer/carrier to be assessed the payment of claimant’s attorney’s fees on the ground of bad faith.
BOOTH and THOMPSON, JJ., concur.